DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending.

EXAMINER’S AMENDMENT
The application has been amended as follows: Adding a period to the end of the claim statement, Change Claim 16 from “The wearable article of clothing of claim 15, wherein the battery, the circuitry, the wireless circuitry, and the second plurality of electrical conductors are carried by the housing” to read --The wearable article of clothing of claim 15, wherein the battery, the circuitry, the wireless circuitry, and the second plurality of electrical conductors are carried by the housing.--

Allowable Subject Matter
Claims 1-30 are allowed. Independent claim 1 contains allowable subject matter as indicated below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
at least a portion of the electronic device to be inserted into the cavity of the mechanical receptacle to place the second plurality of electrical conductors in contact with corresponding ones of the first plurality of electrical conductors to create an electrical circuit with at least one of the wires and with the circuitry, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 21, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a wearable article of clothing comprising: fabric; wires integrated with the fabric, the wires to transmit sensor signals; a mechanical receptacle carried by the wearable article of clothing defining a cavity; a first plurality of electrical conductors accessible in the cavity and in circuit with the wires; and an electronic device including: a battery; circuitry; a wireless transceiver; and a second plurality of electrical conductors, at least a portion of the electronic device insertable into the cavity of the mechanical receptacle to place the second plurality of electrical conductors in contact with corresponding ones of the first plurality of electrical conductors to form an electrical circuit including at least one of the wires and the circuitry, as recited in claim 21, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PETER G LEIGH/Examiner, Art Unit 2831